Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. Although not mentioned by the Attorney General, the loss of good time imposed as a result of the disciplinary determination should also be restored to petitioner (see Matter of Garnes v Annucci, 144 AD3d 1277, 1277 [2016]; Matter of Zoccoli v Annucci, 140 AD3d 1512, 1513 [2016]). Otherwise, given that petitioner has been granted all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Boyd v Annucci, 142 AD3d 1214, 1214-1215 [2016]; Matter of Lawrence v Annucci, 141 AD3d 1063 [2016]).
Peters, P.J., McCarthy, Lynch, Clark and Aarons, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.